Citation Nr: 1738615	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-26 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2016 the Veteran testified on the record in a Travel Board Hearing in Houston, Texas before the undersigned Veteran's Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim encompasses service connection on a direct basis as well as secondary to his service-connected PTSD.

The evidence of record reflects that the Veteran was afforded a VA examination for his sleep apnea, diagnosed in 1995, in August 2012.  The August 2012 VA examination is inadequate because the examiner only offered an opinion that the Veteran's sleep apnea was less likely than not due to his PTSD; there was no opinion as to whether sleep apnea was directly related to service or aggravated by the service-connected PTSD.  Therefore, an addendum opinion is required to address all bases of service connection for this claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also notes that a positive private opinion regarding service connection for the Veteran's sleep apnea provided by Dr. D.H. of Northshore Medical Associates has been associated with the record since the previous sleep apnea VA examination.  See December 2012 letter.  On remand the examiner should comment on this private opinion.

As to whether sleep apnea may be directly related to service, at his hearing before the undersigned, the Veteran testified that while in service many of his fellow service members complained about how much he snored and that he had been woken up due to an inability to breathe properly.  The Veteran further testified that it was not until 1995 that someone finally suggested that he undergo a sleep study, which resulted in his diagnosis of sleep apnea.  The Veteran is competent to report what he experiences and therefore these lay statements should be considered in rendering the requested addendum opinion.  

Lastly the Veteran testified that he receives ongoing treatment from the VA.  The most recent VA records associated with the Veteran's claims file are dated December 2015.  On remand attempts should be made to update VA treatment records related to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete records regarding the Veteran's treatment from VA dated since December 2015.

2.  Thereafter, obtain an addendum opinion from the August 2012 examiner (or, if unavailable, from medical professionals with appropriate expertise) for an addendum opinion.  The Veteran's VBMS and Virtual VA files should be made available to the examiners for review in connection with the opinion.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

(a)  Based on review of the record (and examination if conducted), the examiner should answer and render an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea is due to or related to service?  

In answering this question, the examiner should consider and discuss, as necessary, the following:  (i) the December 2012 opinion of Dr. D.H. from Northshore Medical Associates, and: (ii) whether the Veteran's competent report of in-service snoring was a prodromal symptom of the later-diagnosed sleep apnea?

(b)  If the answer to (a) is no, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep apnea has been aggravated by the Veteran's service-connected PTSD?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

Detailed rationale is requested for the opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide and explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, re-adjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




